Citation Nr: 0630404	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disease, 
including asbestosis and asthma, claimed as due to in-service 
exposure to hazardous substances, to include asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from July 1976 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in August 2004.


FINDING OF FACT

A chronic respiratory disease, to include asbestosis and 
asthma, was not manifested during service or for many years 
thereafter; the preponderance of the evidence is against a 
nexus between a current respiratory disease, to include 
asbestosis and asthma, and any incident of service, to 
include exposure to asbestos or other hazardous substances.


CONCLUSION OF LAW

A chronic respiratory disease, to include asbestosis and 
asthma, was not incurred in or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1131, 5103, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.655 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2006).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

Through the August 2004, February 2005, June 2005 and 
December 2005 letters sent by the RO, the veteran was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Id; see also Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (reversed on other grounds No. 05-7157 (Fed. Cir.  
Apr. 5, 2006)); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

The August 2004, February 2005, June 2005 and December 2005 
VCAA letters sent to the veteran also repeatedly directed him 
to submit to the VA any other evidence or information that 
the pertained to his claim.  In the letters noted above, VA 
informed the veteran of the applicable laws and regulations, 
including applicable provisions of the VCAA, and the veteran 
was informed that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The letters also directed the veteran to tell the 
VA about any additional information or evidence that he 
wanted the VA to try to obtain for him in relation to his 
case.  The Board finds that these letters fulfill VA's duties 
to notify the veteran.

It is also pertinent to point out that the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield, supra, at 123.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Mayfield, supra; Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2006) (harmless error).  
The veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."   Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  Moreover, the RO addressed the 
matter again after it had ensured compliance with the duty to 
notify the veteran.  See May 2006 supplemental statement of 
the case; Prickett v. Nicholson, No. 04-0140 (U. S. Vet. App. 
September 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.   In the May 2006 supplemental 
statement of the case, VA provided notice to the veteran 
which complied with the requirement of Dingess in that it 
informed the veteran of the criteria necessary to establish a 
disability rating and effective date for in the event service 
connection was established for his claimed disability.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a respiratory disease, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  Additionally, the veteran has been provided a VA 
examination.  VA attempted to obtain additional probative 
medical evidence concerning the disability on appeal, but the 
veteran failed to report for the scheduled examination.  The 
Court of Appeals for Veterans Claims has held that "[t]he 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  When entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination, and a claimant fails to report for an 
examination scheduled in conjunction with a claim entitlement 
to service connection, the claim will be adjudicated based on 
the evidence of record.  38 C.F.R. §3.655(b).  Absent good 
cause, there is no further duty to provide another 
examination or medical opinion with respect to issue on 
appeal.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

As explained in more detail below, in October 1999, the 
veteran was diagnosed by a private physician as having 
asbestosis related to occupational exposure to asbestos.  
More recently, he has been diagnosed as having asthma and was 
treated for asthma by a VA physician during the September 
2000 to July 2001 time frame (more recent VA treatment 
records have not been obtained).  The veteran contends that 
he has a current lung disability, and that whatever the 
proper diagnosis, it is a result of exposure to asbestos.  
The veteran further asserts that a VA physician, who treated 
him during the September 2000 to July 2001 time frame, told 
him that his asthma is due to in-service asbestos exposure.

In an informal hearing presentation in July 2004, the 
veteran's representative also  noted that the service medical 
records show that the veteran was exposed to asbestos, lead, 
fumes, boilers, motors, engines and cleaning solvents.  A 
December 1980 in-service medical surveillance questionnaire 
associated with the veteran's service medical records 
includes an extensive list of physical and chemical hazards 
to which the veteran had been exposed, including 
approximately 15 physical and 14 chemical hazards, asbestos 
among them.

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App.523 
(1993).  It is noted that persons with asbestos exposure have 
an increased incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital cancer, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

Turning to the case at hand, the Board notes that VA has made 
repeated attempts to elicit specific information from the 
veteran concerning what disease he is claiming as the result 
of exposure to asbestos, his complete employment history, 
whether he had any pre or post-active duty occupational 
exposure to asbestos, and whether or not the veteran has ever 
used tobacco.  Instead of responding to the inquiries posed 
in the September 2001 and October 2002 VA letters, the 
veteran simply referred the RO to records held by a private 
attorney.  These records include copies of a deposition and 
copies of Social Security Administration (SSA) records 
showing the veteran's employment history.  The SSA documents 
show that the veteran had numerous jobs after leaving 
military service, including a small engine technician, a 
recreational vehicle repair technician, a construction 
worker, a snow maker, and a meat packer.  The deposition 
reflects that the veteran claimed exposure to asbestos during 
military service and during every one of his post-service 
jobs.  The veteran also described a smoking history of at 
least 25 years duration.  

Thus, the record reflects that the veteran, by his own 
admission, had extensive exposure to asbestos and tobacco use 
post-service, in addition to his exposure to chemicals and 
asbestos during service.  The record reflects that the 
veteran reported wearing appropriate protective equipment 
when exposed to asbestos while on active duty.  In addition, 
the veteran's service medical records contain no findings 
relating to a respiratory disease, including asbestosis or 
asthma.  

Private medical evidence from October 1999 shows that Dr. J. 
W. B. determined that X-ray images of the veteran's chest 
dated in August 1999 showed pleura plaques and small and 
irregular S/T size opacities that he interpreted as being 
compatible with bilateral interstitial lung disease.  The 
physician opined that the X-ray changes were due to 
asbestosis that the veteran acquired through his occupational 
exposure to asbestos.  (Emphasis added.)  Additionally, VA 
treatment records include a diagnosis of asthma.  

The veteran underwent a March 2003 VA examination.  The 
examination report reflects that the veteran reported 
exposure to asbestos while working in the engine room of a 
ship during service.  He also gave a history of working in 
construction after military service and that he smoked for 20 
years.  Chest examination showed good air exchange without 
wheeze, but there were some occasional bibasilar crackles 
heard.  Pulmonary function tests were normal and there was no 
evidence of obstructive or restrictive ventilatory defect.  
The veteran's chest x-rays were within normal limits.  The 
examiner noted that the pulmonary function tests and x-ray 
findings were not consistent with asbestos lung disease.  The 
x-ray report noted normal pulmonary vascularity, 
cardiomediastinal silhouette, and clear lungs in PA and 
lateral views of the chest.  The impression was no active 
pulmonary disease.  (Emphasis added.)

The most recent VA examination ruled out a current 
respiratory disability.  Service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming that 
the veteran currently has a current diagnosis of asbestosis 
or some other respiratory disease, the medical evidence of 
record fails to link any current respiratory disability to 
the veteran's active service.  The Board acknowledges the 
October 1999 letter from a private physician which claims 
that the veteran's current respiratory disability is related 
to his "occupational exposure" to asbestos; however, the 
Board notes that the letter does not address whether any 
current respiratory disability is due to in-service or post-
service exposure to asbestos.  

While the May 2003 VA examination resulted in an assessment 
of no active pulmonary disease, given the antecedent medical 
records indicating otherwise, to include diagnoses of 
asbestosis and asthma, along with the veteran's in-service 
history of toxic exposure, he was scheduled for another 
examination for the purpose of obtaining an opinion 
addressing the diagnostic and etiological questions at hand, 
pursuant to the Board's remand.  He failed to report for that 
evaluation.  The veteran has provided no good cause for his 
failure to appear.  Thus, as noted previously, the veteran's 
claim must be rated on the available evidence of record.  
38 C.F.R. § 3.655 (2006).  The record shows conflicting 
evidence as to whether the veteran has a current diagnosis of 
a lung disease and no competent evidence that specifically 
links a current lung disease to service, to include the 
veteran's history of toxic exposure.

The Board has considered the veteran's statements relating to 
his belief that he has a current lung disease secondary to 
his exposure to asbestos or chemicals during service.  
However, since the determinative issue in this case involves 
medical diagnosis and causation, competent medical evidence 
is required.  While a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder such as lung disease to a specific 
cause.  Espiritu, supra.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence of record is against an 
etiological relationship between a current respiratory 
disease and the veteran's period of active duty, to include 
exposure to asbestos or other toxic substances.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for a respiratory disease, to include 
asbestosis and asthma must be denied.  38 U.S.C.A. § 5107(b); 
also see, e.g., generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001) 
38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for a respiratory disease, 
to include asbestosis and asthma, is not warranted.  

The appeal is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


